[Cite as Disciplinary Counsel v. Parker, 122 Ohio St.3d 1202, 2009-Ohio-2695.]




                         DISCIPLINARY COUNSEL v. PARKER.
                        [Cite as Disciplinary Counsel v. Parker,
                        122 Ohio St.3d 1202, 2009-Ohio-2695.]
     (No. 2007-1157 — Submitted May 19, 2009 — Decided May 26, 2009.)
                        ON APPLICATION FOR REINSTATEMENT.
                                 __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, George Matthew Parker, Attorney
Registration No. 0046664, last known address in Mason, Ohio.
        {¶ 2} The court coming now to consider its order of October 25, 2007,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of eighteen months with six months stayed on conditions, finds that
respondent has substantially complied with that order and with the provisions of
Gov.Bar R. V(10)(A). Therefore,
        {¶ 3} It is ordered by this court that respondent is reinstated to the
practice of law in the state of Ohio. It is further ordered by this court that
respondent is required to maintain an Ohio Lawyers Assistance Program (OLAP)
contract until October 25, 2012. It is further ordered that respondent must file
proof of his OLAP contract with this court on or before 30 days from the date of
this order.
        {¶ 4} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
        {¶ 5} For earlier case, see Disciplinary Counsel v. Parker, 116 Ohio
St.3d 64, 2007-Ohio-5635, 876 N.E.2d 556.
                          SUPREME COURT OF OHIO




      MOYER,    C.J.,   and   PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                         ______________________




                                         2